Opinion by
Mr. Justice Eagen,
Harold Gelvan, Richard Berman, Major Coxson and Count Kelly were indicted in the State of New York for grand larceny and conspiracy to commit grand larceny. Subsequently, Kelly and Coxson were taken into custody in the City of Philadelphia, Pennsylvania, and confined while awaiting extradition. Habeas corpus proceedings were instituted contesting the legality of their arrests and proposed extraditions, pursuant to Section 10 of the Uniform Criminal Extradition Act, Act of July 8, 1941, P. L. 288, §10, 19 P.S. §191.10. These appeals are from the lower court’s order denying the writs.1 We affirm.
The scope of review over extradition procedures by the courts of an asylum state is legally limited. Commonwealth ex rel. Walker v. Hendrick, 434 Pa. 175, 253 A. 2d 95 (1969), and Commonwealth ex rel. Edgar v. Davis, 425 Pa. 133, 228 A. 2d 742 (1967). Such courts may not inquire into or determine the guilt or innocence of the party sought to be extradited. Commonwealth ex rel. Edgar v. Davis, supra. However, it is the obligation of the courts of the asylum state to make certain that the requirements of the Uniform Criminal Extradition Act, supra, have been satisfied before the accused is surrendered to the demanding state. Commonwealth ex rel. Aronson v. Price, 412 Pa. 493, 194 A. 2d 881 (1963).
Before extradition is ordered it should be determined, inter alia, that the person whose extradition is sought is charged with a crime in the demanding state, and that the requisition papers are in order. See Commonwealth ex rel. Edgar v. Davis, supra.
Our study of the record is persuasive that the Governor’s warrant recites in detail sufficient facts to es*207tablish that Coxson and Kelly committed a crime under tbe laws of tbe State of New York and that tbe extradition papers are otherwise in proper order.
It is also generally required before extradition is ordered that it be established (if proof is demanded) that the subject of the extradition was present in the demanding state at the time when the alleged crime was committed. Although stated in another context, it is the appellants’ prime contention that since the evidence at the habeas corpus hearing in the court below failed to disclose their presence in the State of New York when the conspiracy was formed or during the continuation thereof, extradition should not be ordered. However, this position overlooks an exception to the general rule requiring presence in the demanding state at the time the crime was committed which is provided for in Section 6 of the Uniform Criminal Extradition Act, supra:
“The Governor of this State may also surrender on demand of the executive authority of any other state any person in this State charged in such other state in the manner provided in section 3 with committing an act in this State . . . intentionally resulting in a crime in the state whose executive authority is making the demand and the provisions of this act not otherwise inconsistent shall apply to such cases even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.”
At the hearing in the court below, the evidence established that a conspiracy was hatched by Berman and Gelvan in New York State to issue a series of checks on a New York bank to be forwarded to and cashed in Pennsylvania with the intent to defraud. While neither Coxson nor Kelly helped formulate the plan and were not in New York at any time while it was carried out, evidence established that both aided *208in the cashing of the checks in Pennsylvania and shared in the illegal gain derived therefrom. Hence, the record is sufficient to connect them prima facie with furtherance of the conspiracy and since an overt act of the crime was committed in New York, all engaged in the conspiracy may be tried in that jurisdiction, even though some of the participants never have set foot therein. Commonwealth v. Thomas, 410 Pa. 160, 189 A. 2d 255 (1963); Commonwealth v. Gillespie, 7 S. & R. 469 (1822); and, Commonwealth v. Prep, 186 Pa. Superior Ct. 442, 142 A. 2d 460 (1958). Moreover, under the circumstances and under Section 6 of the Uniform Criminal Extradition Act, supra, Coxson and Kelly, as participants in the conspiracy, may be ordered extradited to New York even though they were not in that jurisdiction at any time.
Order affirmed.

 The two proceedings were consolidated for hearing and adjudicated in one order.